Citation Nr: 0706061	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-18 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to April 
1945.  The veteran died in September 1995.  The appellant is 
the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the veteran's death was denied by the RO in a rating decision 
of January 1996.  The appellant did not perfect an appeal 
within one year of notification of that decision.

2.  The evidence received since the prior rating decision is 
cumulative and redundant of the evidence of record at the 
time of the prior final denial of the claim for service 
connection for the cause of the veteran's death, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The prior RO decision which denied service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Evidence received since the previous rating decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in August 2002 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  The Board also notes that the 
appellant has been informed through the letter, the rating 
decisions, and the statement of the case, of the definition 
of new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In addition, the letter adequately informed the 
appellant that she should submit any additional evidence that 
she had in her possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The appellant's duty-to-assist letter 
was provided before the adjudication of her claim.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant has declined a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The VA regulation pertaining to claims 
for service connection for the cause of death, 38 C.F.R. 
§ 3.312, provides as follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were 


resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The veteran had active duty from October 1942 to April 1945.  
He died in September 1995.  During his lifetime, he 
established service connection for a splenectomy, post 
operative with laparotomy scar, rated as 30 percent 
disabling; and an anxiety reaction, rated as 10 percent 
disabling.    

The RO previously denied the appellant's claim for service 
connection for the cause of the veteran's death in a decision 
of January 1996.  The appellant was sent notice of that 
decision and of her right to file an appeal by letter, but 
she did not perfect an appeal within the one year time limit.  
Therefore, the decision became final.  38 U.S.C.A. §§ 5108, 
7105.  

The evidence which was considered at the time of the prior 
decision included the veteran's death certificate which shows 
that he died in September 1995, at the age of 81 years.  The 
cause of death listed on the certificate was acute myocardial 
infarction.   

The evidence also included the veteran's service medical 
records which consisted of various treatment records and 
periodic examinations.  A service medical record dated in May 
1944 reflects that the veteran reported complaints of severe 
epigastric pain.  The treating physician concluded that 
coronary spasm was not likely.  The diagnoses were leaking 
peptic ulcer, rule out perforated [illegible] appendicitis; 
and rule out pneumonia.  A service radiology report dated in 
April 1945 reflects that the veteran's heart was within 
normal limits.  The report of a physical examination 
conducted in April 1945 reflects that the veteran's heart was 
negative to percussion.  The rate and rhythm were normal, and 
there were no murmurs.  A certificate of disability for 
discharge dated in April 1945 does not mention any heart 
disease.  

Also of record were numerous post-service treatment records.  
There was no medical evidence from within a year of service 
reflecting the presence of cardiovascular disease.  The 
veteran had filed a claim for compensation in May 1945, but 
he did not claim heart disease.  The report of a VA 
examination conducted in December 1945 reflects that his 
cardiovascular system was found to be normal.  The report of 
a field examination conducted by the VA in March 1946 is 
likewise negative for references to heart disease.  The 
report of a physical 


examination conducted by the VA in April 1948 also reflects 
that the cardiovascular system was normal.  The report of a 
physical examination conducted in April 1950 reflects that 
the veteran had not been hospitalized at a VA facility since 
his separation from service.  

Although the report of a VA examination conducted in February 
1952 contains a history given by the veteran in which he 
reported having a heart attack right after his discharge from 
service, the Board notes that this subjective history is 
contradicted by the foregoing contemporaneous objective VA 
medical records from shortly after service which are negative 
for references to heart problems. 

In the decision of January 1996, the RO concluded that there 
was no basis for granting service connection for the cause of 
the veteran's death as the evidence failed to show that the 
myocardial infarction that caused the veteran's death was 
related to service.  The appellant did not appeal that 
decision, and it became final.  

In July 2002, the appellant requested that the claim be 
reopened.  The RO denied that request, and the appellant 
perfected this appeal.  

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  Pursuant 
to the applicable regulation, 38 C.F.R. § 3.156: 

(a) A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. (Authority: 38 U.S.C. 
501, 5103A(f), 5108) 
(b) New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of §  20.1304(b)(1) 
of this chapter), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period. 
(Authority: 38 U.S.C. 501) 
(c) Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official 
service department records which presumably have 
been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 
Also included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report or 
reports and identified as such. The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis 
of the new evidence from the service department 
must be supported adequately by medical evidence. 
Where such records clearly support the assignment 
of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be 
affected by the filing date of the original claim. 

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If 
no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. 
§ 7105.

Significantly, however, nothing in the VCAA requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
previous decision includes a VA medical opinion dated in 
April 2003 which reflects that the physician had been 
requested to determine if the veteran's acute myocardial 
infarction was secondary to his service connected anxiety 
disorder which was rated as 10 percent disabling at the time 
of his death.  The examiner subsequently stated that based on 
the review of the claims file, he did not have adequate 
documentation to allow an appropriate medical opinion to be 
ascertained.    

In reviewing the evidence which is of record, the Board notes 
that what was lacking when the claim was originally denied 
was adequate evidence to support the conclusion that the 
illness which resulted in the veteran's death was related to 
service or secondary to a service-connected disability.  The 
Board notes that none of the additional evidence which has 
been presented since the prior denial provides any insight on 
this pivotal issue.  As to the appellant's assertions that 
the cause of the veteran's death is related to his service, 
this is not new, as the appellant had asserted such at the 
time of the previous rating decisions.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the additional 
evidence provides no support for the claim and cannot be said 
to be new and material.  

In summary, the additional evidence presented is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for the cause of death.  The 
evidence received since the rating decision is not new and 
material, and the claim is not reopened.  Accordingly, the 
previous decision which denied service connection for the 
cause of the veteran's death remains final.



ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


